                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 KEITH LANIER,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-3

        v.

 SIZEMORE, INC.; and SHELDON L.
 LANGFORD,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 25, 2019 Report and Recommendation, (doc. 9), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Allen Davis,

Preston Sizemore, Jr., and David McQilvray be DISMISSED from the Complaint. The Court

further DIRECTS the Clerk of Court to update the docket accordingly.

       SO ORDERED, this 31st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
